TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00356-CV

HRC Cherokee Tree Farm and Texas Commission on Environmental Quality, Appellants

v.

Adrian F. Van Dellen, DVM, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-08-004110, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING 


M E M O R A N D U M   O P I N I O N


	Appellants HRC Cherokee Tree Farm and Texas Commission on Environmental
Quality and appellee Adrian F. Van Dellen, DVM have agreed to settle this matter and have filed
a joint motion to vacate and remand this case for judgment.  We grant the motion, set aside the
trial court's judgment without regard to the merits, and remand the cause to the trial court for further
proceedings.  See Tex. R. App. P. 42.1(a)(2)(B).

					__________________________________________
					Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Vacated and Remanded on Joint Motion
Filed:   May 17, 2011